Citation Nr: 0115798	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 1991 & Supp. 2000).

Eligibility for dependents' educational assistance (DEA) 
under 38 U.S.C.A. Chapter 35.

Whether the appellant's income is excessive for the receipt 
of improved death pension.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1941 to November 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision that denied service 
connection for the cause of the veteran's death, DIC under 
38 U.S.C.A. § 1318, DEA under 38 U.S.C.A. Chapter 35, and 
improved death pension.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a claimant in the development of a claim.  In this 
case, there is additional VA duty to assist the appellant in 
the development of her claims.

A review of the record shows that the veteran died in 
February 1999 at the Gnaden-Huetten Memorial Hospital in 
Lehighton, Pennsylvania.  The cause of death listed on the 
death certificate was sepsis due to pneumonia.  The summary 
of the veteran's hospitalization at the time of his death is 
not in the appellate record, and it should be obtained.

The appellant testified before the undersigned at a video 
conference in April 2001.  Her testimony was to the effect 
that the veteran's service-connected psychiatric disability 
contributed to the cause of his death.  The appellant 
testified that the veteran had received treatment from Drs. 
Beatty, Goldberg, and Gold prior to his death.  The record 
shows that the veteran was last seen by Dr. Goldberg in 1994 
and that he was evaluated at that time by James M. Gould, 
Ph.D.  The record contains no medical reports of his 
treatment since 1994.  Under the circumstances, the RO should 
advise the appellant of the evidence needed to successfully 
prove her claims and assist her in obtaining any relevant 
evidence.

The appellant's testimony in April 2001 was also to the 
effect that she received around $800. per month from the 
Social Security Administration and that she had annual 
medical expenses that reduced her income in order to qualify 
her for VA improved death pension.  A current report of her 
income and medical expenses is not of record, and she should 
be sent the appropriate form for reporting this income.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the appellant to 
prepare a detailed list of all sources 
(VA and non-VA) of the veteran's medical 
treatment and evaluations for his 
service-connected conditions since 1994.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the appellant, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file, including the summary of the 
veteran's hospitalization at the Gnaden-
Huetten Memorial Hospital in Lehighton, 
Pennsylvania at the time of his death in 
February 1999.

2.  The RO should send the appellant the 
appropriate form for reporting her income 
and medical expenses since 1999.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should review the appellant's 
claims.  If action remains adverse to 
her, an appropriate supplemental 
statement of the case should be sent to 
her and the representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




